Citation Nr: 1226338	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  10-03 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1969 to January 1971, March 1973 to March 1977, December 1996 to August 1997, and from August 2003 to November 2004.  The Veteran also had Reserve service.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2008, a statement of the case was issued in January 2010, and a substantive appeal was timely received in January 2010.  The Board notes that in the January 2009 Form 9 substantive appeal the Veteran clarified that he only was claiming entitlement to service connection for hearing loss and not for tinnitus.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether bilateral hearing loss began during active duty service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting service connection for bilateral hearing loss, further discussion here of compliance with the VCAA is not necessary.

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Evidence and Analysis

Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)). 

Lay evidence can be competent to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time which are later supported by a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Because lay evidence can be competent to establish continuity of symptomatology, it can serve to establish two of the three elements required for service connection, the existence of current disability and a nexus to service [the third element being in-service disability].  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) (citing Barr, 21 Vet. App. at 307). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination, the benefit of the doubt is afforded to the Veteran. 

Considering the claim for service connection for bilateral hearing loss, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus. 

The Veteran contends that he has had bilateral hearing loss since his first period of active duty service.  In multiple statements, including in the substantive appeal dated in January 2010, the Veteran asserted that he has had hearing loss since he was a tank crewman during his first two periods of active duty service, from January 1969 to January 1971 and from March 1973 to March 1977.  He indicated he experienced acoustic trauma on a daily basis due to live fire and large engine noise.  In January 2010, the Veteran asserted that he worked in a quiet office environment and did not have noise exposure in his civilian occupation.  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss during the Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

As noted earlier, the Veteran had four periods of service.  His DD 214 Forms show that during his active duty service from January 1969 to January 1971 and from March 1973 to March 1977 his military occupational specialty was as an armored crewman.  During his period of service from December 1996 to August 1997 he was a construction engineer supervisor and from August 2003 to November 2004 he was a general engineer supervisor.  The only service treatment records in the claims folder are the ones the Veteran submitted from his last two periods of service.  The Records Management Center in email correspondence in October 2007 indicated that the Veteran's service treatment records were forwarded to the RO; however, the RO in January 2008 filed a Memorandum regarding a formal finding on the unavailability of service records, stating that they did not have the Veteran's service records and that the Personnel Information Exchange System (PIES) confirmed that the Veteran's service treatment records for his first period of service from January 1969 to January 1971 were not retired to Code 13, which corresponds with the Office of the Adjutant General.  

Available service treatment records include an audiogram in August 2003 which shows bilateral hearing loss as puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 10, 30, 35, and 40 respectively, in the right ear and, 20, 55, 65, 80, and 90 respectively, in the left ear.  That same month service records indicate that the Veteran has had bilateral hearing loss since 1992.  Subsequent service records and VA records, which include audiograms in March 2005 and in April 2008, continue to show bilateral hearing loss.  On VA audiological evaluation in December 2009, the Veteran indicated that he had a history of noise exposure in the military due to gunfire, tanks, and heavy equipment and had occupational exposure in construction work.  Puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 25, 35, 40, and 45, respectively, in the right ear and, 20, 40, 45, 55, and 60, respectively, in the left ear.  Speech recognition scores using the Maryland CNC Test were 80 percent in the right ear and 76 percent in the left ear.  The examiner could not determine whether the Veteran's current bilateral hearing loss was caused by his verified hazardous noise exposure during his first two periods of service as there were no hearing evaluations during those time periods.  The examiner was of the opinion that the Veteran's bilateral hearing loss was not permanently aggravated by his period of active duty service from August 2003 to November 2004. 

The Board finds the Veteran's assertions of continuous symptomatology of bilateral hearing loss since his first two periods of service in the late 1960s to 1970s to be credible.  These statements are not contradicted by the evidence of record and a review of the claims folder does not show that the Veteran had post-service noise exposure.  As discussed above, while the Veteran indicated that he worked in construction he subsequently explained that he worked in a quiet office environment.  Further, it is undisputed that the Veteran was exposed to acoustic trauma in service as his DD 214 Forms from his first two periods of service show he was an armored crewman.  Given this history, exposure to noise is found to be consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  It appears that the examiner's negative opinion in December 2009 regarding the relationship between the Veteran's current bilateral hearing loss and his first two periods of service was based on a lack of in-service documentation.  The credibility of the Veteran's lay testimony cannot be rejected simply because it is not corroborated by contemporaneous medical records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Thus, this opinion is inadequate, and it is not for consideration.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore considering the totality of the evidence, including service treatment records, post-service medical records, the Veteran's credible assertions of continuous symptomatology of bilateral hearing since service in the late 1960s and 1970s, the Board finds that the evidence is at least equipoise on the question of a nexus, based on continuity of symptomatology, between service and the current bilateral hearing loss.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

(The Order follows on the next page.)


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


